DETAILED ACTION
An amendment, amending claim 1, was entered on 4/21/22.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues that the combination of Baek and Liu is not appropriate because Liu is from a different field than applicant’s invention.  This is not persuasive.  Liu teaches that the glass substrate is used in a biomedical application (¶ 0002) which is the same field of endeavor as applicant’s invention (see, e.g., ¶ 0002 of the current specification).
Applicant also argues that Liu is not relevant because it fails to teach that the shape of the glass is microbeads.  This is not persuasive.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In this case, Baek teaches that the glass substrate is a microbead.  Liu is only relied upon for teaching suitable compositions of the glass substrate, not for its shape.
Applicant argues that the present application provides a method where no other additives are required, such as adhesive.  This is not persuasive.  This feature is not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (J. Nanosci. Nanotechnol. Vol. 16, No. 11, pp. 11887-91) in light of Liu et al. (US 2011/0116093).
Claims 1 and 5:  Baek teaches a process of coating hollow glass microbeads with graphene oxide (Abst.) comprising the steps of: dispersing graphene oxide in deionized water to form an aqueous solution (§ 2.2); placing hollow glass microbeads into the solution (§ 2.2; Abst.); and simultaneously performing a sonication (i.e. claimed ultrasonic treatment) and a drying treatment to form glass microbeads coated with graphene oxide (§ 2.2), wherein the graphene oxide solution has a concentration of 1 mg/mL (§ 2.2).
Baek fails to discuss the composition of the glass microbeads.  Liu teaches glass microbeads used in biosensing and explains that a suitable glass is comprised of silica, calcium oxide, magnesium oxide and sodium oxide (¶¶ 0076, 0114).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected the glass composition taught by Liu in the process of Baek with the predictable expectation of success.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Baek and Liu in light of Chung et al. (Powder Technology 194, pp. 75-80).
Claim 2:  Baek fails to discuss how the graphene oxide is dispersed.  Chung teaches a process of dispersing particles in water (Abst.) wherein the particles are dispersed by placing the particles in a beaker comprising deionized water and magnetically stirring the mixture followed by ultrasonically dispersing the stirred solution (§ 2).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, because Baek fails to teach how the graphene oxide particles are dispersed and because Chung teaches that magnetically stirring followed by ultrasonic dispersing is a suitable means for dispersing nanoparticles in water, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have magnetically stirred and then ultrasonically dispersed the graphene oxide particles of Baek with the predictable expectation of success.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Baek and Liu in light of Inoue et al. (US 2009/0186292).
Claim 3:  Baek teaches that the mixture is sonicated, but does not expressly refer to an ultrasonic disperser.  Inoue teaches a process of sonicating a mixture and explains that an ultrasonic disperser is used (¶ 0150).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used an ultrasonic disperser to perform the sonication in Baek with the predictable expectation of success.
Baek is silent regarding the location of the heating element.  However, there are only a finite number of options regarding the placement of the heating element (i.e. above, below or to the side).  Where a finite number of predictable solutions exist, it has been held that it would be prima facie obvious to try each option.  MPEP § 2143(I)(E).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have placed the heating element above the sonication device in Baek with the predictable expectation of success.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Baek and Liu in light of He et al. (ACS Nano Vol.4 , No. 6, pp. 3201-08).
Claim 4:  Baek teaches that the coated microbeads are used in biological sensing applications (§ 1), but Baek fails to teach the sheet diameter and structure of the graphene oxide.  He teaches graphene oxide used in biosensing applications (p. 3201) and explains that either single or few-layered graphene oxide (p. 3201) having a sheet diameter of at least 3 µm (p. 3206) is suitable for biosensing.  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  MPEP § 2144.05(I). Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected graphene oxide having a sheet diameter of 3-100µm in 1-3 layers as the biosensing graphene oxide in Baek with the predictable expectation of success.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Baek and Liu in light of Wang (Adv. Chem. Engr Res. Vol. 2 No. 3, pp. 45-50).
Claim 7:  Baek teaches that the glass microbeads are 100 µm in diameter (§ 2.2), but fails to teach a wall thickness.  Wang teaches glass microbeads used in sensing applications (Abst.) and teaches that a suitable wall thickness is 0.5-3.5 µm (Fig. 3, e.g.).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  MPEP § 2144.05(I). The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a wall thickness of 0.7-1.2 µm with the predictable expectation of success.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Baek and Liu in light of Yan et al. (US 2021/0087606).
Claim 8:  Baek fails to teach a ratio between glass and graphene oxide.  Yan teaches a process of coating glass microbeads with graphene oxide for biological sensing (¶ 0002) and explains that a suitable ratio is 1000 mg glass beads to 300 mg graphene oxide (i.e. 3:1) (¶ 0083).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a ratio of 3:1 in the process of Baek with the predictable expectation of success.
Claim 9:  Baek fails to teach that drying and sonicating are performed for 1-2h.  Yan teaches that the duration of sonication is about 1h (¶ 0015).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a duration of 1h in Baek with the predictable expectation of success.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712